DETAILED ACTION
	This Office Action is responsive to the 06/29/2022 Amendment (“Amendment”) and arguments and remarks (“Remarks”) traversing the 04/11/2022 Non-Final Rejection (“Non-Final Rejection”). The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment has been entered. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Rejection. Support for the Amendment is found at least at Fig. 3 of the original disclosure. 
Response to Arguments
Claims 1-3, 5, 17-18 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo (US 20170271630 A1). 
Applicant has argued that Guo fails to anticipate/teach the amended claim language.  See Remarks, pages 8-9 regarding the added limitation specifying that the receiving hole section has a larger cross section than the connecting hole section. This argument has been fully considered and is persuasive in view of the Amendment, therefore the rejection has been withdrawn.  
New grounds of rejection are asserted below in view of the amended claim language. 
Claim 4 was rejected under 35 U.S.C. 103 as being unpatentable over US 20170271630 A1 (Guo) in view of US 20170263903 A1 (Petrevski). 
This rejection is withdrawn in light of the amendment to claim 1 detailed above, but a new ground of rejection is presented below relying on the same teachings of Petrevski. Applicant has argued that Petrevski fails to teach an end of the receiving hole segment close to the connecting hole section has a plane parallel to the first surface. See Remarks, page 10 regarding Petrevski. 
Petrevski does not teach a through hole. However, Petrevski is not relied upon to teach a through hole, as Guo already possesses a through hole. Petrevski was relied upon only to teach the principle that interlocking protruding elements and receiving elements can have different widths to prevent incorrect installation. Further Applicant argues that Petrevski discloses conical holes and the conical structure cannot reduce the length of itself. While Petrevski discloses embodiments with conical receiving holes, Petrevski also discloses rectangular receiving holes (Fig. 7) which were cited in the Non-Final Rejection. 
Claim Rejections - 35 USC § 112
Claim 1, and thus dependent claims 2-4, and 17-18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the receiving hole segment" in para. 4, line 4. There is insufficient antecedent basis for this limitation in the claim. This limitation is interpreted to refer to the receiving hole section, previously introduced in claim 1. 
Claim 1 recites the limitation “the first surface of the receiving hole section” in para. 4, line 3. There is insufficient antecedent basis for this limitation in the claim, because the first surface of the receiving hole section is a different surface than the previously defined first surface. This interpretation is supported by Fig. 3, wherein the receiving hole section 601b is recessed from the first surface 600a. 
Claim Interpretation
The limitation “that of the connecting hole section” in claim 1 is interpreted to mean “a cross section of the connecting hole section”.

Claim Rejections - 35 USC § 103
Claims 1, 3, 5, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (20170271630 A1) in view of Yoon (US 20080118825 A1).
Regarding claim 1, Guo discloses a top compression plate (Fig. 3, electrode tab pad plate 13) for a secondary battery, wherein the secondary battery comprises a cap plate (Fig. 1, top cover 11), an electrode terminal disposed on the cap plate (Fig. 1, P53), an electrode assembly (electrode assembly 14) and an insulating member (insulating layer 15), the electrode assembly comprises a main body and a tab connected to the main body (electrode tabs 17, 18), the tab is connected to the electrode terminal, the insulating member is disposed between the cap plate and the main body (Fig. 2), and the insulating member comprises a connecting protrusion extending toward the main body (P62-63, embossment on the insulating layer 15), wherein the top compression plate comprises: 
a first surface and a second surface oppositely disposed along a thickness direction of the top compression plate, and a mounting hole extending from the second surface toward the first surface (Fig. 3, P62, limiting holes 133), 
wherein the top compression plate is disposed between the insulating member and the main body, the first surface faces the main body, the connecting protrusion is capable of mating with the mounting hole (P63, embossment arranged in the limiting hole), and a top end surface of the connecting protrusion does not exceed the first surface (Fig. 2, insulating layer 15 does not exceed the top of pad plate 13); 
wherein the mounting hole is a through hole (Fig. 3). 
Guo does not disclose the mounting hole comprises a connecting hole section and a receiving hole section which is in communication with the connecting hole section, a dimension of a cross section parallel to the first surface of the receiving hole section is larger than that of the connecting hole section, and an end of the receiving hole segment close to the connecting hole section has a plane parallel to the first surface.
Guo discloses an embossment is arranged in the through hole (P63) which improves the assembly of the battery but is silent as to the structure of the embossment. 
In the same field of endeavor, Yoon discloses a rectangular battery pack with a lid having multiple flat plates and insulating structures (Fig. 2). Yoon teaches a mounting hole (Fig. 9B, 227) comprises a connecting hole section (227b) and a receiving hole section (227a) which is in communication with the connecting hole section, a dimension of a cross section parallel to the first surface of the receiving hole section is larger than that of the connecting hole section, and an end of the receiving hole segment close to the connecting hole section has a plane parallel to the first surface (Fig. 9b). 
Yoon teaches that the stepped through hole accommodates a fixing member (“protrusion”) with a T-shape cross section (Fig. 9b, P96, fixing member 180) which secures the fixing member. 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to substitute the through hole and embossments of Guo for the stepped through hole and T-shaped protrusions of Yoon, with the expectation that such a substitution would allow the protrusions to be securely fixed in the through holes. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).
Regarding claim 3, Guo discloses the top compression plate comprises a first end portion and a second end portion which are oppositely disposed along a length direction of the top compression plate, and each of the first end portion and the second end portion comprises a mounting hole (Fig. 3). 
Regarding claim 5, Guo discloses the first end portion comprises two said mounting holes which are arranged at an interval along a width direction of the top compression plate (Fig. 3).
Regarding claim 17, Guo discloses the second end portion comprises two said mounting holes which are arranged at an interval along a width direction of the top compression plate (Fig. 3).
Regarding claim 18, Guo the second end portion comprises two said mounting holes which are arranged at an interval along a width direction of the top compression plate (Fig. 3).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Guo (20170271630 A1) in view of Yoon (US 20080118825 A1) as applied to at least claims 1 and 3 above, and further in view of Petrevski (US 20170263903 A1).
Regarding claim 4, modified Guo does not teach that the receiving hole section on the first end portion has a cross sectional area on a plane parallel to the first surface  smaller than that of the receiving hole section on the second end portion.
In the same field of endeavor, Petrevski discloses an analogous art of a battery pack of prismatic cells (Fig. 1). Petrevski further teaches holding element 31 which fits into a housing 70 via fixing elements 41 and 42 which fit into corresponding slots 61 and 62 (Fig. 7). Petreveski teaches that the fixing elements (“protrusions”) and slots (“receiving holes”) have different widths (“cross-section”) which prevents incorrect installation (P53). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to further modify the receiving hole sections of modified Guo by increasing the cross section of the receiving hole section on one end, as taught by Petrevski, with the predictable result that such a modification could prevent incorrect installation of the pad plate. The court has held that the use of known technique to improve similar devices (methods, or products) in the same way supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190067664 A1 discloses a fixing hook to attach battery elements with a split structure like the disclosed connecting protrusions. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729